DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior-filed application is Application No. 15/960,292, filed on April 23, 2018, which claims priority to Chinese Patent Application No. 201510741690, filed on November 4, 2015, and International Application No. PCT/CN2016/104234, filed on November 1, 2016, which claims priority to Chinese Patent Application No. 201510741690, filed on November 4, 2015.  The certified copy has been filed in parent Application, Chinese Patent Application No. 201510741690, filed on November 4, 2015.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “205” in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of the following minor informalities.
In FIG. 1, reference character “100” may be amended to “100” since the character is inside a box representing the distributed file storage system.
In FIG. 2, reference character “200” may be amended to “200” with an arrow since the character is not inside a box representing the distributed file storage system.
In FIG. 3, reference character “1000” may be amended to “1000” with an arrow since the character is not inside a box representing the adaptive file storage method.
In FIG. 5, reference characters “500”, “510”, and “520” may be amended to “500”, “510”, and “520” since the characters are inside boxes representing the adaptive file storage apparatus, the determining module, and the execution module, respectively.
In FIG. 6, reference characters “600”, “610”, “620”, and “640” may be amended to “600”, “610”, “620”, and “640” since the characters are inside boxes representing the adaptive file storage apparatus, the processor, the memory, and the network interface, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.
In ¶ 84, “the execution module 510 … The execution module 510” may be amended to “the execution module 520 … The execution module 520” to correct a typographical error according to FIG. 5 of the drawings and ¶ 68 of the specification.  (Emphasis added.)
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-13 and 16-20 are objected to because of the following informalities:
In claim 1, line 4, “performing coding storage processing or transcoding storage processing” may be amended to “performing a coding storage processing or a transcoding storage processing” to correct a grammatical error.  (Emphasis added.)   
In claim 2, lines 1-2, “wherein the determining a cold and hot attribute” may be amended to “wherein the determining the cold and hot attribute” to follow proper antecedent basis.  (Emphasis added.)  
In claim 2, lines 6-7, “not greater than a first frequency threshold, or an average access time interval … than a first time interval” may be amended to “not greater than the first frequency threshold, or the average access time interval … than the first time interval” to follow proper antecedent basis.  (Emphasis added.)  
In claim 3, lines 1-2, “the performing coding storage processing or transcoding storage processing” may be amended to “the performing the coding storage processing or the transcoding storage processing” to follow proper antecedent basis.  (Emphasis added.)   
In claim 3, lines 4-6, “performing coding storage processing … performing coding storage processing” may be amended to “performing the coding storage processing … performing the coding storage processing” to follow proper antecedent basis.  (Emphasis added.)   
In claim 4, lines 1-4, “the performing coding storage processing or transcoding storage processing … performing transcoding storage processing” may be amended to “the performing the coding storage processing or the transcoding storage processing … performing the transcoding storage processing” to follow proper antecedent basis.  (Emphasis added.)   
In claim 5, lines 1-2, “the performing transcoding storage processing … according to a change” may be amended to “the performing the transcoding storage processing … according to the change” to follow proper antecedent basis.  (Emphasis added.)   
In claim 5, lines 4-8, “performing transcoding storage processing … performing transcoding storage processing” may be amended to “performing the transcoding storage processing … performing the transcoding storage processing” to follow proper antecedent basis.  (Emphasis added.)   
In claim 6, lines 2-3, “transcoding storage processing from a first source coding algorithm to a first destination coding algorithm” may be amended to “the transcoding storage processing from the first source coding algorithm to the first destination coding algorithm” to follow proper antecedent basis.  (Emphasis added.)   
In claim 7, lines 2-3, “transcoding storage processing from a second source coding algorithm to a second destination coding algorithm” may be amended to “the transcoding storage processing from the second source coding algorithm to the second destination coding algorithm” to follow proper antecedent basis.  (Emphasis added.)   
In claim 8, lines 1-2, “the determining a cold and hot attribute” may be amended to “the determining the cold and hot attribute” to follow proper antecedent basis.  (Emphasis added.)   
Claims (e.g., claim 9, line 7, claim 10, lines 6-7, claim 11, lines 2 and 4, claim 12, line 2, claim 13, lines 2-3 and 5-6, claim 16, line 5, claim 17, lines 5-6, claim 18, lines 3 and 5, claim 19, line 2, claim 20, lines 3-4 and 6-7, etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 12-16 of U.S. Patent No. US 11/182,080 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as shown below.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 1.  A method of adaptively storing a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology, 
the method comprising:
determining an attribute of the file, 

wherein the attribute of the file represents a frequency of accessing the file;

performing coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;
performing coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;
performing, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
converting a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.
Claim 1.  A method of adaptively storing a file, 


the method comprising: 
determining a cold and hot attribute of the file, 
wherein the cold and hot attribute of the file represents an access frequency of the file; and 

performing coding storage processing or transcoding storage processing on the file according to the cold and hot attribute of the file.


Although claim 1 of the instant application is directed to a method that is not identical to a method of claim 1 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 2.  The method according to claim 1, wherein determining the attribute of the file comprises:
when the access frequency of the file is greater than a first frequency threshold, or an average access time interval of the file is less than a first time interval, determining that the attribute of the file is hot; or
when the access frequency of the file is not greater than a first frequency threshold, or the average access time interval of the file is not less than a first time interval, determining that the attribute of the file is cold.
Claim 2.  The method according to claim 1, wherein the determining a cold and hot attribute of the file comprises: 
when the access frequency of the file is greater than a first frequency threshold, or an average access time interval of the file is less than a first time interval, determining that the cold and hot attribute of the file is hot; or 
when the access frequency of the file is not greater than a first frequency threshold, or an average access time interval of the file is not less than a first time interval, determining that the cold and hot attribute of the file is cold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 2 of the instant application is directed to the method that is not identical to the method of claim 2 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 1.  A method of adaptively storing a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology, 
the method comprising:
determining an attribute of the file, 
wherein the attribute of the file represents a frequency of accessing the file;
performing coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;

performing coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;
performing, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
converting a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; 
restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.
Claim 3.  The method according to claim 1, wherein the performing coding storage processing or transcoding storage processing on the file according to the cold and hot attribute of the file comprises: 


when the cold and hot attribute of the file is hot, performing coding storage processing on the file using a first coding algorithm; or 
when the cold and hot attribute of the file is cold, performing coding storage processing on the file using a second coding algorithm, 




















wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 3 of the instant application is directed to the method that is not identical to the method of claim 1 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 1.  A method of adaptively storing a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology, 
the method comprising:
determining an attribute of the file, 
wherein the attribute of the file represents a frequency of accessing the file;
performing coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;
performing coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;
performing, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, 
wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
converting a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; 
restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.
Claim 4.  The method according to claim 1, wherein the performing coding storage processing or transcoding storage processing on the file according to the cold and hot attribute of the file comprises: 








performing transcoding storage processing on the file according to a change of the cold and hot attribute of the file.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 4 of the instant application is directed to the method that is not identical to the method of claim 1 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 1.  A method of adaptively storing a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology, 
the method comprising:
determining an attribute of the file, 
wherein the attribute of the file represents a frequency of accessing the file;
performing coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;
performing coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;
performing, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, 
wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
converting a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; 

restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.

Claim 3.  The method according to claim 1, wherein further comprises:
when the attribute of the file changes from hot to cold, performing, on the file, transcoding storage processing from a second source coding algorithm to a second destination coding algorithm,









wherein storage overheads of the second destination coding algorithm are less than a storage overheads threshold, and storage overheads of the second source coding algorithm are not less than the storage overheads threshold.
Claim 5.  The method according to claim 4, wherein the performing transcoding storage processing on the file according to a change of the cold and hot attribute of the file comprises: 











when the cold and hot attribute of the file changes from cold to hot, performing transcoding storage processing on the file from a first source coding algorithm to a first destination coding algorithm; or 
































when the cold and hot attribute of the file changes from hot to cold, performing transcoding storage processing on the file from a second source coding algorithm to a second destination coding algorithm, 

wherein restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold, 

storage overheads of the second destination coding algorithm are less than a storage overheads threshold, and storage overheads of the second source coding algorithm are not less than the storage overheads threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 5 of the instant application is directed to the method that is not identical to the method of claim 3 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 4.  The method according to claim 3, wherein the file comprises N data blocks, the performing, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm comprises:
determining, a first destination verification code corresponding to M data blocks in the N data blocks by subtracting a first difference verification code from a first source verification code, 
wherein the first source verification code is generated by encoding the N data blocks based on a first encoding function, the first difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the first encoding function, 
the first encoding function is an encoding function based on the first source coding algorithm, N and M are positive integers, and N>M.
Claim 6.  The method according to claim 5, wherein the file comprises N data blocks, the performing, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm comprises: determining, a first destination verification code corresponding to M data blocks in the N data blocks by subtracting a first difference verification code from a first source verification code, 
wherein the first source verification code is generated by encoding the N data blocks based on a first encoding function, the first difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the first encoding function, 
the first encoding function is an encoding function based on the first source coding algorithm, N and M are positive integers, and N > M.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 6 of the instant application is directed to the method that is not identical to the method of claim 4 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 5.  The method according to claim 3, wherein the file comprises N data blocks, the performing, on the file, transcoding storage processing from a second source coding algorithm to a second destination coding algorithm comprises:
determining, a second destination verification code corresponding to the N data blocks by adding a second source verification code to a second difference verification code, 
wherein the second source verification code is generated by encoding M data blocks in the N data blocks based on a second encoding function, the second difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the second encoding function, the second encoding function is an encoding function based on the second source coding algorithm, N and M are positive integers, and N>M.
Claim 7.  The method according to claim 5, wherein the file comprises N data blocks, the performing, on the file, transcoding storage processing from a second source coding algorithm to a second destination coding algorithm comprises: 
determining, a second destination verification code corresponding to the N data blocks by adding a second source verification code to a second difference verification code, 
wherein the second source verification code is generated by encoding M data blocks in the N data blocks based on a second encoding function, the second difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the second encoding function, the second encoding function is an encoding function based on the second source coding algorithm, N and M are positive integers, and N > M.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 7 of the instant application is directed to the method that is not identical to the method of claim 5 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 6. The method according to claim 1, further comprising:


determining that a storage time of the file reaches a first time threshold and a quantity of access times of the file is less than a first quantity threshold.
Claim 8.  The method according to claim 3, wherein before the determining a cold and hot attribute of the file, the method further comprises: 
determining that a storage time of the file reaches a first time threshold and a quantity of access times of the file is less than a first quantity threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 8 of the instant application is directed to the method that is not identical to the method of claim 6 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 12. An adaptive file storage apparatus configured to adaptively store a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology, the apparatus comprising: 
a processor, and 
a memory storing instructions thereon that when executed by the processor, cause the processor to:
determine an attribute of a file, wherein the attribute of the file represents a frequency of accessing the file;

perform coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;
perform coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;
perform, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
convert a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.
Claim 9.  An adaptive file storage apparatus, comprising: 




a processor; and 
a memory storing instructions thereon that when executed by the processor, cause the processor to: 
determine a cold and hot attribute of a file, wherein the cold and hot attribute of the file represents an access frequency of the file; and 
perform coding storage processing or transcoding storage processing on the file according to the cold and hot attribute of the file determined.


Although claim 9 of the instant application is directed to an adaptive file storage apparatus that is not identical to an adaptive file storage apparatus of claim 12 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 13. The apparatus according to claim 12, wherein determining the attribute of the file comprises:
when the access frequency of the file is greater than a first frequency threshold, or an average access time interval of the file is less than a first time interval, the attribute of the file is hot; or

when the access frequency of the file is not greater than the first frequency threshold, or the average access time interval of the file is not less than the first time interval, the attribute of the file is cold.
Claim 10.  The apparatus according to claim 9, wherein the processor is configured to: 
when the access frequency of the file is greater than a first frequency threshold, or an average access time interval of the file is less than a first time interval, determine that the cold and hot attribute of the file is hot; or 
when the access frequency of the file is not greater than a first frequency threshold, or an average access time interval of the file is not less than a first time interval, determine that the cold and hot attribute of the file is cold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 10 of the instant application is directed to the adaptive file storage apparatus that is not identical to the adaptive file storage apparatus of claim 13 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 12. An adaptive file storage apparatus configured to adaptively store a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology, the apparatus comprising: 
a processor, and 
a memory storing instructions thereon that when executed by the processor, cause the processor to:
determine an attribute of a file, wherein the attribute of the file represents a frequency of accessing the file;
perform coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;

perform coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;

perform, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
convert a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; 
restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.
Claim 11.  The apparatus according to claim 9, wherein the processor is configured to: 










when the cold and hot attribute of the file is hot, perform coding storage processing on the file using a first coding algorithm; or 
when the cold and hot attribute of the file is cold, perform coding storage processing on the file using a second coding algorithm, 



















wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 11 of the instant application is directed to the adaptive file storage apparatus that is not identical to the adaptive file storage apparatus of claim 12 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 12. An adaptive file storage apparatus configured to adaptively store a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology, the apparatus comprising: 
a processor, and 
a memory storing instructions thereon that when executed by the processor, cause the processor to:
determine an attribute of a file, wherein the attribute of the file represents a frequency of accessing the file;
perform coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;
perform coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;
perform, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
convert a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; 
restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.
Claim 12.  The apparatus according to claim 9, wherein the processor is configured to: 

















perform transcoding storage processing on the file according to a change of the cold and hot attribute of the file.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 12 of the instant application is directed to the adaptive file storage apparatus that is not identical to the adaptive file storage apparatus of claim 12 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 12. An adaptive file storage apparatus configured to adaptively store a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology, the apparatus comprising: 
a processor, and 
a memory storing instructions thereon that when executed by the processor, cause the processor to:
determine an attribute of a file, wherein the attribute of the file represents a frequency of accessing the file;
perform coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;
perform coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;

perform, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
convert a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; 

restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.

Claim 14.  The apparatus according to claim 12, wherein the processor is further configured to:
when the attribute of the file changes from hot to cold, perform, on the file, the transcoding storage processing from a second source coding algorithm to a second destination coding algorithm, 








wherein storage overheads of the second destination coding algorithm are less than a storage overheads threshold, and storage overheads of the second source coding algorithm are not less than the storage overheads threshold.
Claim 13.  The apparatus according to claim 12, wherein the processor is configured to: 

















when the cold and hot attribute of the file changes from cold to hot, perform transcoding storage processing on the file from a first source coding algorithm to a first destination coding algorithm; or 































when the cold and hot attribute of the file changes from hot to cold, perform transcoding storage processing on the file from a second source coding algorithm to a second destination coding algorithm, 

wherein restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold, 

storage overheads of the second destination coding algorithm are less than a storage overheads threshold, and storage overheads of the second source coding algorithm are not less than the storage overheads threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 13 of the instant application is directed to the adaptive file storage apparatus that is not identical to the adaptive file storage apparatus of claim 14 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 15.  The apparatus according to claim 14, wherein the file comprises N data blocks, the processor is configured to:
determine a first destination verification code corresponding to M data blocks in the N data blocks by subtracting a first difference verification code from a first source verification code, 
the first source verification code is generated by encoding the N data blocks based on a first encoding function, 
the first difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the first encoding function, the first encoding function is an encoding function based on the first source coding algorithm, N and M are positive integers, and N>M.
Claim 14.  The apparatus according to claim 13, wherein the file comprises N data blocks, the processor is configured to: 
determine a first destination verification code corresponding to M data blocks in the N data blocks by subtracting a first difference verification code from a first source verification code, 
wherein the first source verification code is generated by encoding the N data blocks based on a first encoding function, 
the first difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the first encoding function, the first encoding function is an encoding function based on the first source coding algorithm, N and M are positive integers, and N > M.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 14 of the instant application is directed to the adaptive file storage apparatus that is not identical to the adaptive file storage apparatus of claim 15 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 16.  The apparatus according to claim 14, wherein the file comprises N data blocks, the processor is configured to:
determine a second destination verification code corresponding to the N data blocks by adding a second source verification code to a second difference verification code,
wherein the second source verification code is generated by encoding M data blocks in the N data blocks based on a second encoding function, the second difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the second encoding function, the second encoding function is an encoding function based on the second source coding algorithm, N and M are positive integers, and N>M.

Claim 15.  The apparatus according to claim 13, wherein the file comprises N data blocks, the processor is configured to: 
determine a second destination verification code corresponding to the N data blocks by adding a second source verification code to a second difference verification code, 
wherein the second source verification code is generated by encoding M data blocks in the N data blocks based on a second encoding function, the second difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the second encoding function, the second encoding function is an encoding function based on the second source coding algorithm, N and M are positive integers, and N > M.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 15 of the instant application is directed to the adaptive file storage apparatus that is not identical to the adaptive file storage apparatus of claim 16 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 8.  A non-transitory computer readable storage medium storing instructions which, when executed by a processor, cause the processor to store a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology by causing the processor to:
determine an attribute of a file, wherein the attribute of the file represents frequency of accessing the file;

perform coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;
perform coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;
perform, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
convert a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.

Claim 16.  A non-transitory computer readable storage medium storing instructions which, when executed by a processor, cause the processor to: 




determine a cold and hot attribute of a file, wherein the cold and hot attribute of the file represents an access frequency of the file; and 
perform coding storage processing or transcoding storage processing on the file according to the cold and hot attribute of the file determined.


Although claim 16 of the instant application is directed to a non-transitory computer readable storage medium that is not identical to a non-transitory computer readable storage medium of claim 8 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 9.  The non-transitory computer readable storage medium according to claim 8, 
wherein when an access frequency of the file is greater than a first frequency threshold, or an average access time interval of the file is less than a first time interval, the attribute of the file is hot; or
when the access frequency of the file is not greater than the first frequency threshold, or the average access time interval of the file is not less than the first time interval, the attribute of the file is cold.
Claim 17.  The non-transitory computer readable storage medium according to claim 16, 
wherein when the access frequency of the file is greater than a first frequency threshold, or an average access time interval of the file is less than a first time interval, the cold and hot attribute of the file is determined hot; or when the access frequency of the file is not greater than a first frequency threshold, or an average access time interval of the file is not less than a first time interval, the cold and hot attribute of the file is determined cold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 17 of the instant application is directed to a non-transitory computer readable storage medium that is not identical to a non-transitory computer readable storage medium of claim 9 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 8.  A non-transitory computer readable storage medium storing instructions which, when executed by a processor, cause the processor to store a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology by causing the processor to:
determine an attribute of a file, wherein the attribute of the file represents frequency of accessing the file;
perform coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;

perform coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;
perform, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
convert a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; 
restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.

Claim 18.  The non-transitory computer readable storage medium according to claim 16, 








wherein when the cold and hot attribute of the file is hot, coding storage processing is performed on the file using a first coding algorithm; or 
when the cold and hot attribute of the file is cold, coding storage processing is performed on the file using a second coding algorithm, 


















wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 18 of the instant application is directed to the non-transitory computer readable storage medium that is not identical to the non-transitory computer readable storage medium of claim 8 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 8.  A non-transitory computer readable storage medium storing instructions which, when executed by a processor, cause the processor to store a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology by causing the processor to:
determine an attribute of a file, wherein the attribute of the file represents frequency of accessing the file;
perform coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;
perform coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;
perform, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
convert a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; 
restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.

Claim 19.  The non-transitory computer readable storage medium according to claim 16, 














wherein transcoding storage processing is performed on the file according to a change of the cold and hot attribute of the file.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 19 of the instant application is directed to the non-transitory computer readable storage medium that is not identical to the non-transitory computer readable storage medium of claim 8 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/182,080 B2
Instant Application 17/505,853
Claim 8.  A non-transitory computer readable storage medium storing instructions which, when executed by a processor, cause the processor to store a file that has either been stored in a multi-copy manner or stored using an erasure code (EC) technology by causing the processor to:
determine an attribute of a file, wherein the attribute of the file represents frequency of accessing the file;
perform coding storage processing on the file by using a first coding algorithm when the attribute of the file is hot;
perform coding storage processing on the file by using a second coding algorithm when the attribute of the file is cold;
perform, on the file, transcoding storage processing from a first source coding algorithm to a first destination coding algorithm when the attribute of the file changes from cold to hot, wherein the first source coding algorithm comprises the second coding algorithm and the first destination coding algorithm comprises the first coding algorithm; and
convert a verification code corresponding to the first source coding algorithm into a verification code corresponding to the first destination coding algorithm, wherein the file is divided into multiple data blocks, and the data blocks are distributed to multiple data nodes; and wherein the verification code is stored in a node different from the multiple data nodes storing the data blocks of the file;
wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold; 

restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold.

Claim 10.  The non-transitory computer readable storage medium according to claim 8, 
wherein when the attribute of the file changes from hot to cold, the transcoding storage processing is performed on the file from a second source coding algorithm to a second destination coding algorithm,








wherein storage overheads of the second destination coding algorithm are less than a storage overheads threshold, and storage overheads of the second source coding algorithm are not less than the storage overheads threshold.
Claim 20.  The non-transitory computer readable storage medium according to claim 19, 














wherein when the cold and hot attribute of the file changes from cold to hot, transcoding storage processing is performed on the file from a first source coding algorithm to a first destination coding algorithm; or 






























when the cold and hot attribute of the file changes from hot to cold, transcoding storage processing is performed on the file from a second source coding algorithm to a second destination coding algorithm, 

wherein restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold, 

storage overheads of the second destination coding algorithm are less than a storage overheads threshold, and storage overheads of the second source coding algorithm are not less than the storage overheads threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 20 of the instant application is directed to the non-transitory computer readable storage medium that is not identical to the non-transitory computer readable storage medium of claim 10 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites:
A method of adaptively storing a file, the method comprising: 
(a) determining a cold and hot attribute of the file, wherein the cold and hot attribute of the file represents an access frequency of the file; and 
(b) performing coding storage processing or transcoding storage processing on the file according to the cold and hot attribute of the file.

Step 1: 
The claim recites a method, which is a process that is a statutory category of invention.

Step 2A Prong One: 
Limitation (b) in the claim recites that the method comprising “performing coding storage processing or transcoding storage processing on the file according to the cold and hot attribute of the file”.  The limitation falls into a group of mathematical concepts of abstract ideas because the coding storage processing and the transcoding storage processing are mathematically performed using an erasure code (EC) that is used to encode data.  For example, the EC is implemented by using multiple specific technologies, such as an Reed-Solomon (RS) code technology, a Cauchy Reed-Solomon (CRS) code technology, an local reconstruction codes (LRC) technology, and a HitchHiker technology (see ¶¶ 24, 51, and 59 of the specification and FIGs. 2-4 of the drawings).  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, or mathematical calculations, then the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas.
Furthermore, limitation (a) in the claim recites that the method comprising “determining a cold and hot attribute of the file, wherein the cold and hot attribute of the file represents an access frequency of the file”.  The limitation falls into a group of mental concepts of abstract ideas because the cold and hot attribute is determined by observing a number of accesses to the file over a period of time to determining the access frequency and then determining a state of the cold and hot attribute to be either cold or hot by evaluating the access frequency using a threshold (e.g., a number of times per week), as described by examples in ¶ 33 of the specification.  Thus, determining the cold and hot attribute by observing the number of accesses to the file and evaluating the access frequency is a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion).
Accordingly, the claim recites an abstract idea.

Step 2A Prong Two: 
Besides the abstract ideas, the claim does not recite any additional elements that integrate the recited judicial exception into a practical application, and so the claim is directed to the judicial exception.

Step 2B: 
The claim does not recite any additional elements that amount to significantly more than the recited judicial exception.
Therefore, the claim is not eligible.

Regarding claims 2-8, the claims are dependent on claim 1 and include all the limitations of claim 1. Therefore, the dependent claims recite the same abstract idea of claim 1.

Further regarding claim 2, the claim recites a limitation of “when the access frequency of the file is greater than a first frequency threshold, or an average access time interval of the file is less than a first time interval, determining that the cold and hot attribute of the file is hot; or when the access frequency of the file is not greater than a first frequency threshold, or an average access time interval of the file is not less than a first time interval, determining that the cold and hot attribute of the file is cold”.  The limitation falls into a group of mental concepts of abstract ideas because the cold and hot attribute is determined as hot or cold by evaluating the access frequency or the average access time interval of the file and comparing to the first frequency threshold or the first time interval.  Thus, the limitation is a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion).
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 3, the claim recites a limitation of “when the cold and hot attribute of the file is hot, performing coding storage processing on the file using a first coding algorithm; or when the cold and hot attribute of the file is cold, performing coding storage processing on the file using a second coding algorithm, wherein restoration costs of the first coding algorithm are less than a restoration costs threshold, and storage overheads of the second coding algorithm are less than a storage overheads threshold”.  The limitation falls into a group of mathematical concepts of abstract ideas because the coding storage processing is mathematically performed using an erasure code (EC) that is used to encode data (see ¶¶ 24, 51, and 59 of the specification and FIGs. 2-4 of the drawings).  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, or mathematical calculations, then the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 4, the claim recites a limitation of “performing transcoding storage processing on the file according to a change of the cold and hot attribute of the file”.  The limitation falls into a group of mathematical concepts of abstract ideas because the transcoding storage processing is mathematically performed using an erasure code (EC) that is used to encode data (see ¶¶ 24, 51, and 59 of the specification and FIGs. 2-4 of the drawings).  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, or mathematical calculations, then the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 5, the claim recites a limitation of “when the cold and hot attribute of the file changes from cold to hot, performing transcoding storage processing on the file from a first source coding algorithm to a first destination coding algorithm; or when the cold and hot attribute of the file changes from hot to cold, performing transcoding storage processing on the file from a second source coding algorithm to a second destination coding algorithm, wherein restoration costs of the first destination coding algorithm are less than a restoration costs threshold, restoration costs of the first source coding algorithm are not less than the restoration costs threshold, storage overheads of the second destination coding algorithm are less than a storage overheads threshold, and storage overheads of the second source coding algorithm are not less than the storage overheads threshold”.  The limitation falls into a group of mathematical concepts of abstract ideas because the transcoding storage processing is mathematically performed using an erasure code (EC) that is used to encode data (see ¶¶ 24, 51, and 59 of the specification and FIGs. 2-4 of the drawings).  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, or mathematical calculations, then the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 6, the claim recites a limitation of “determining, a first destination verification code corresponding to M data blocks in the N data blocks by subtracting a first difference verification code from a first source verification code, wherein the first source verification code is generated by encoding the N data blocks based on a first encoding function, the first difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the first encoding function, the first encoding function is an encoding function based on the first source coding algorithm, N and M are positive integers, and N > M”.  The limitation falls into a group of mathematical concepts of abstract ideas because the first destination verification code is determined by performing a mathematical operation of subtracting the first difference verification code from the first source verification code, where the first difference verification code is generated by a mathematical operation of encoding data using an encoding mathematical function, and the first source verification code is generated by a mathematical operation of encoding data using the same encoding mathematical function.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, or mathematical calculations, then the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 7, the claim recites a limitation of “determining, a second destination verification code corresponding to the N data blocks by adding a second source verification code to a second difference verification code, wherein the second source verification code is generated by encoding M data blocks in the N data blocks based on a second encoding function, the second difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the second encoding function, the second encoding function is an encoding function based on the second source coding algorithm, N and M are positive integers, and N > M”.  The limitation falls into a group of mathematical concepts of abstract ideas because the second destination verification code is determined by performing a mathematical operation of adding the second source verification code to the second difference verification code, where the second source verification code is generated by a mathematical operation of encoding data using an encoding mathematical function, and the second difference verification code is generated by a mathematical operation of encoding data using the same encoding mathematical function.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, or mathematical calculations, then the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 8, the claim recites a limitation of “determining that a storage time of the file reaches a first time threshold and a quantity of access times of the file is less than a first quantity threshold”.  The limitation falls into a group of mental concepts of abstract ideas because the storage time is determined by evaluating whether the storage time reaches a threshold and the quantity of access times is determined by evaluating whether the quantity of access times is less than a threshold.  Thus, the limitation is a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion).
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Claims 9-15 recite an adaptive file storage apparatus comprising elements for carrying out the same steps in claims 1-7.  Accordingly, claims 9-15 are also rejected for the same reasons as set forth for those in claims 1-7 above.

Further regarding claims 9-15, the claims recite a limitation of “a processor; and a memory storing instructions thereon that when executed by the processor”.  The limitation includes an additional element of a processor and a memory.  Note that even if humans would use a physical aid (e.g., a pen and paper, a slide rule, or a calculator) to help them complete the recited operation of performing the abstract ideas, the use of such physical aid does not negate the mental nature of this limitation.  Neither would the recitation of “processor” and “memory” in this claim negate the mental nature of this limitation because the claim merely uses the processor and the memory as a tool to perform the otherwise mental process.  In addition, the additional element of a processor and a memory can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer.  
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Claims 16-20 recite a non-transitory computer readable storage medium comprising elements for carrying out the same steps in claims 1-5.  Accordingly, claims 16-20 are also rejected for the same reasons as set forth for those in claims 1-5 above.

Further regarding claim 16, the claim recites a limitation of “instructions which, when executed by a processor”.  The limitation includes an additional element of a processor.  Note that even if humans would use a physical aid (e.g., a pen and paper, a slide rule, or a calculator) to help them complete the recited operation of performing the abstract ideas, the use of such physical aid does not negate the mental nature of this limitation.  Neither would the recitation of “processor” in this claim negate the mental nature of this limitation because the claim merely uses the processor and the memory as a tool to perform the otherwise mental process.  In addition, the additional element of a processor can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer.  
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 9-10, 12, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blaum et al. (US 2016/0211869 A1), hereinafter Blaum.

Regarding claim 9, Blaum discloses:
An adaptive file storage apparatus (FIGs. 1-9; [0024]-[0042]), comprising: a processor (FIG. 1; [0026]; “processor (122)”), and 
a memory (FIG. 1; [0026]; “memory (126)”) storing instructions ([0059]; “computer program instructions”) thereon that when executed by the processor, cause the processor to:
determine a cold and hot attribute of a file (FIG. 1; [0027], [0031]; “The system states module (150) track the following file state associated with each erasure-coded data file: file size, last modification time, read count, and coding state. The file size and last modification time are attributes maintained by the distributed file system, and used by the adaptively coded distributed file system to compute the total data storage and write age of the file. The adaptive coding module (160) also tracks the read count of a file, which is the total number of read accesses of the file by the distributed file system clients. The file state [i.e., a cold and hot attribute of a file] can be updated on a read or write operation issued to the file from a distributed file system client”, “A recently created file is classified as a write hot file based on its last modified write time (202). The write hot file is three way replicated (204). At such time as the write accesses decrease below a set number of accesses, the write hot file is reclassified to a write cold file (206)”), wherein the cold and hot attribute of the file represents an access frequency of the file (Abstract, [0027], [0031]; “State data is tracked to ascertain frequency of access to the file … the original coding of the write file is subject to change based on the tracked state data”, “The file state [i.e., the cold and hot attribute] can be updated on a read or write operation issued to the file from a distributed file system client”, “each write cold file is encoded based on an associated read count, with the encoded reflecting the frequency of read accesses to the file”); and
perform coding storage processing or transcoding storage processing on the file according to the cold and hot attribute of the file determined (FIG. 1-2; [0027], [0031]; “a flow chart (200) is provided illustrating a first extension of the adaptively coded distributed file system … the file system is periodically scanned to select write cold files for erasure coding. Each write cold file is also classified based on the quantity of read access of data blocks in a file … A positive response to the determination at step (210) is followed by classifying the write cold file as a read hot file (212), and the file is encoded [i.e., transcoding storage processing] with a fast code (214). In one embodiment, the fast code has a low recovery cost. A negative response to the determination at step (212) is followed by classifying the write cold file as a read cold file (216), indicating the file has a low read count. Thereafter, the file is encoded [i.e., transcoding storage processing] with a compact code (218), which in one embodiment has a low storage overhead. Accordingly, each write cold file is encoded based on an associated read count, with the encoded reflecting the frequency of read accesses to the file”, “The file state [i.e., the cold and hot attribute] can be updated on a read or write operation issued to the file from a distributed file system client”).

Regarding claim 10, Blaum further discloses:
the apparatus according to claim 9, wherein the processor is configured to:
when the access frequency of the file is greater than a first frequency threshold, or an average access time interval of the file is less than a first time interval, determine that the cold and hot attribute of the file is hot (FIG. 1-2; [0031]; “a flow chart (200) is provided illustrating a first extension of the adaptively coded distributed file system. A recently created file is classified as a write hot file based on its last modified write time (202). … In one embodiment, the assessment may be inverted to determine if the read count is below a threshold. A positive response to the determination at step (210) is followed by classifying the write cold file as a read hot file (212), and the file is encoded with a fast code (214). In one embodiment, the fast code has a low recovery cost.”); or
when the access frequency of the file is not greater than a first frequency threshold, or an average access time interval of the file is not less than a first time interval, determine that the cold and hot attribute of the file is cold (FIG. 1-2; [0031]; “a flow chart (200) is provided illustrating a first extension of the adaptively coded distributed file system. A recently created file is classified as a write hot file based on its last modified write time (202). The write hot file is three way replicated (204). At such time as the write accesses decrease below a set number of accesses, the write hot file is reclassified to a write cold file (206). In one embodiment, the file system is periodically scanned to select write cold files for erasure coding. Each write cold file is also classified based on the quantity of read access of data blocks in a file. More specifically, a read count for the file is ascertained (208), and as demonstrated herein, it is determined if the read count on the write cold file exceeds a threshold (210). … A negative response to the determination at step (212) is followed by classifying the write cold file as a read cold file (216), indicating the file has a low read count. Thereafter, the file is encoded with a compact code (218), which in one embodiment has a low storage overhead. Accordingly, each write cold file is encoded based on an associated read count, with the encoded reflecting the frequency of read accesses to the file”).

Regarding claim 12, Blaum further discloses:
the apparatus according to claim 9, wherein the processor is configured to:
perform transcoding storage processing on the file according to a change of the cold and hot attribute of the file (FIGs. 4-7; [0025], [0028]-[0037]; “The coding of the data blocks is dynamic in that a conversion mechanism adaptively responds to system states, and more specifically changes therein. The coding and upcodes or downcodes associated data blocks responsive to the changes”, “Upcode … Parity file, original fast codec, new compact codec … Downcode … Data file, parity file, original compact code, new fast codec”, “The adaptive coding module (160) invokes upcode and downcode operations [i.e., transcoding storage processing] to adapt with workload changes and convert a data file representation between the two coding schemes”, “a read cold file (520) is encoded with a compact code (522) in view of the state of the storage system capacity, and a read hot file (530) is encoded with a fast code (532) also in view of the state of the storage system capacity”).

Regarding claims 1-2 and 4, the claimed method comprises the same steps or elements as those in claims 9-10 and 12. Accordingly, the claims are also rejected for the same reasons as set forth for those in claims 9-10 and 12 above. 

Regarding claims 16-17 and 19, the claimed non-transitory computer readable storage medium comprises the same steps or elements as those in claims 9-10 and 12. Accordingly, the claims are also rejected for the same reasons as set forth for those in claims 9-10 and 12 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blaum et al. (US 2016/0211869 A1), hereinafter Blaum, as applied to claims 1, 9, and 16, respectively above, and further in view of Volvovski et al. (US 10,152,601 B2), hereinafter Volvovski.

Regarding claim 11, Blaum teaches the apparatus according to claim 9.

Blaum further teaches wherein the processor is configured to: 
when the cold and hot attribute of the file is hot, perform coding storage processing on the file using a first coding algorithm (FIG. 1-2; [0031]; “the assessment may be inverted to determine if the read count is below a threshold. A positive response to the determination at step (210) is followed by classifying the write cold file as a read hot file (212), and the file is encoded with a fast code (214) [i.e., first coding algorithm]”); or
when the cold and hot attribute of the file is cold, perform coding storage processing on the file using a second coding algorithm (FIG. 1-2; [0031]; “A negative response to the determination at step (212) is followed by classifying the write cold file as a read cold file (216), indicating the file has a low read count. Thereafter, the file is encoded with a compact code (218) [i.e., second coding algorithm]”), wherein
restoration costs of the first coding algorithm (FIG. 1-2; [0031]; “the fast code [i.e., first coding algorithm] has a low recovery cost [i.e., restoration costs]”) are less than a restoration costs threshold, and storage overheads of the second coding algorithm (FIGs. 1-2, 4, 7; [0031]; “the file is encoded with a compact code (218) [i.e., second coding algorithm], which in one embodiment has a low storage overhead”) are less than a storage overheads threshold (FIGs. 4, 7; [0034]; “It is initially determined if the storage consumed by data and parity blocks exceed a boundary (402). A positive response to the determination at step (402) initiates upcoding of one of more fast coded files to reduce storage space”, the compact code (218) [i.e., second coding algorithm] reduces storage space so that the storage overheads are less than the boundary of the storage overhead).

Blaum teaches restoration costs of the first coding algorithm. Nevertheless, Blaum does not expressly teach restoration costs of the first coding algorithm are less than a restoration costs threshold.

However, Volvovski teaches restoration costs of the first coding algorithm are less than a restoration costs threshold (FIG. 44A; col. 44, lines 16-41, col. 48, lines 42-67; “the DST execution unit determines to add more redundancy information (e.g., one or more extra error coded slices) when less than the threshold level [i.e., restoration costs threshold] of encoded data slices has been successfully stored”, “FIG. 44A illustrates steps of an example of operation of the accessing of the data 462, where, in particular, the data 462 is stored in the DST execution unit set 460. The example begins or continues with the outbound DST processing 80 determining dispersal parameters for a dispersed storage error coding function, where the dispersal parameters are associated with a wide-class information dispersal algorithm [i.e., first coding algorithm] (IDA) width. The dispersal parameters includes one or more of a recovery threshold number of storage units, a recovery threshold number of encoded data slices for storage unit, a decode threshold number, an IDA width, and an encoding matrix. … For example, the outbound DST processing 80 determines the dispersal parameters such that 10 of 12 encoded data slices stored at each of 10 of 14 storage units that are required for data recovery when the IDA width is 168 and the decode threshold is 100 (e.g., recovery threshold number of storage units is 10 and the recovery threshold number of encoded data slices per storage unit is 10)”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blaum to incorporate the teachings of Volvovski to provide components of an adaptively coded distributed file system architecture implemented with a RAID node (120) within a distributed file system (130) of Blaum with an adaptive system comprised of the system states module (150), the adaptive coding module (160), and the erasure coding module (170) with the DST execution unit in the distributed storage and/or task network (DSTN) module 22 of Volvovski. Doing so with the system of Blaum would provide, having produced the local set of encoded recovery data slices, each storage unit stores the local set of encoded recovery slices in the second memory. As such, improved data retrieval reliability may be provided by storing the encoded data slices and the encoded recovery data slices in different memories (Volvovski, col. 61, lines 45-50).

Regarding claims 3 and 18, the claimed method and the claimed non-transitory computer readable storage medium comprise the same steps or elements as those in claim 11. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 11 above. 

Regarding claim 8, the combination of Blaum teaches the method according to claim 3.
Blaum further teaches wherein before the determining a cold and hot attribute of the file ([0027], before the read count is used to determine temperature (hot and cold) of the file by comparing the read count and the threshold (210), the system states module (150) track the following file state associated with each erasure-coded data file: file size, last modification time, read count, and coding state), the method further comprises:
	determining that a storage time of the file reaches a first time threshold ([0027]-[0028], [0031]; “The system states module (150) track the following file state associated with each erasure-coded data file: file size, last modification time, read count, and coding state. The file size and last modification time are attributes maintained by the distributed file system, and used by the adaptively coded distributed file system to compute the total data storage and write age of the file [i.e., storage time]”, “The global state of the system is updated periodically [i.e., first time threshold] when the adaptive coding module (160) initiates state transitions for erasure coded files”) and a quantity of access times of the file is less than a first quantity threshold ([0027], [0031]; “The system states module (150) track the following file state associated with each erasure-coded data file: file size, last modification time, read count, and coding state. The file size and last modification time are attributes maintained by the distributed file system, and used by the adaptively coded distributed file system to compute the total data storage and write age of the file. The adaptive coding module (160) also tracks the read count [i.e., quantity of access times] of a file, which is the total number of read accesses of the file by the distributed file system clients”, “it is determined if the read count on the write cold file exceeds a threshold (210). In one embodiment, the assessment may be inverted to determine if the read count is below a threshold [i.e., first quantity threshold]”).

Claims 5-7, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blaum et al. (US 2016/0211869 A1), hereinafter Blaum, as applied to claims 4, 12, and 19, respectively above, and further in view of Genheimer et al. (US 6,043,946 A), hereinafter Genheimer.

Regarding claim 13, Blaum teaches the apparatus according to claim 12.

Blaum further teaches wherein the processor is configured to: 
when the cold and hot attribute of the file changes from cold to hot, perform transcoding storage processing on the file from a first source coding algorithm to a first destination coding algorithm (FIGs. 1-2 and 6; [0031], [0036]; “a block diagram (600) is provided illustrating downcoding product codes from compact to fast, also referred to herein as from PCcomp to PCfast”, “A positive response to the determination at step (210) is followed by classifying the write cold file as a read hot file (212), and the file is encoded with a fast code (214)”); or
when the cold and hot attribute of the file changes from hot to cold, perform transcoding storage processing on the file from a second source coding algorithm to a second destination coding algorithm (FIGs. 1-2 and 7; [0031], [0037]; “a block diagram (700) is provided illustrating upcoding from PCfast to PCcomp”, “A negative response to the determination at step (212) is followed by classifying the write cold file as a read cold file (216) … Thereafter, the file is encoded with a compact code (218)”), wherein
restoration costs of the first destination coding algorithm (FIG. 1-2; [0031]; “the fast code [i.e., first coding algorithm] has a low recovery cost [i.e., restoration costs]”) are less than a restoration costs threshold, restoration costs of the first source coding algorithm (FIG. 1-2; [0003], [0024], [0031]; “systems use a single erasure code, which either optimizes for recovery cost”, “the compact code”, “The erasures codes described herein are referred to as … a compact code. … the compact code has low storage overhead for a majority of less frequently accessed data”) are not less than the restoration costs threshold, storage overheads of the second destination coding algorithm are less than a storage overheads threshold (FIGs. 1-2, 4, 7; [0031], [0034]; “the file is encoded with a compact code (218) [i.e., second destination coding algorithm], which in one embodiment has a low storage overhead”, “It is initially determined if the storage consumed by data and parity blocks exceed a boundary (402). A positive response to the determination at step (402) initiates upcoding of one of more fast coded files to reduce storage space”, the compact code (218) [i.e., second destination coding algorithm] reduces storage space so that the storage overheads are less than the boundary of the storage overhead [i.e., storage overheads threshold]), and storage overheads of the second source coding algorithm are not less than the storage overheads threshold (FIG. 7; [0034], [0037]; “It is initially determined if the storage consumed by data and parity blocks exceed a boundary (402) … If there is a need for additional storage space, one or more replicated files are selected and encoded directly into the compact erasure code, and if necessary, one or more replicated or fast coded files are upcoded to the compact erasure code (410)”, “a block diagram (700) is provided illustrating upcoding from PCfast to PCcomp”, the storage consumed by the fast coded files exceed, and thus not less than, the boundary (402) [i.e., storage overheads threshold]).

Blaum teaches restoration costs. Nevertheless, Blaum does not expressly teach restoration costs are less than a restoration costs threshold, and restoration costs are not less than the restoration costs threshold.

However, Genheimer teaches restoration costs are less than a restoration costs threshold (FIG. 6; Abstract, col. 12, lines 13-31; “the disc drive determines that the total number of symbols identified by the erasure pointers is below a predetermined erasure threshold [i.e., restoration costs threshold] before applying error correction (134, 136, 138), the erasure threshold selected to be within the correction capability of error correction circuitry 90”, “an erasure threshold is selected at a level within the capability of the ECC circuit 90, with a lower threshold generally corresponding to a more conservative recovery attempt. For example, using t=4 for the ECC circuit 90, the erasure threshold (per code word) should preferably be set to a value of from zero to eight”), restoration costs are not less than the restoration costs threshold (FIG. 6; col. 12, lines 13-31, col. 14, lines 1-9; “an erasure threshold is selected at a level within the capability of the ECC circuit 90, with a lower threshold generally corresponding to a more conservative recovery attempt. For example, using t=4 for the ECC circuit 90, the erasure threshold (per code word) should preferably be set to a value of from zero to eight”, “At such time that the channel quality measurement exceed the threshold [i.e., restoration costs threshold], which indicates that the probability of outputting at least one data symbol with an undetected error is above a maximum acceptable level, error correction by an ECC circuit 90 is disallowed 118, 140”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blaum to incorporate the teachings of Genheimer to provide components of an adaptively coded distributed file system architecture implemented with a RAID node (120) within a distributed file system (130) of Blaum with an adaptive system comprised of the system states module (150), the adaptive coding module (160), and the erasure coding module (170), which interfaces with persistent storage (128) through a communication channel with the channel quality monitor 86 of Genheimer that performs the channel quality measurement. Doing so with the system of Blaum would be advantageous to linearly scale the squared error values before being summed and then to linearly scale the resulting sum, so that the final status fits in a single-byte register. When a new sector of data is read, the channel quality monitor 86 clears the summing register during receipt of the associated phase-locked loop (PLO) recovery field and then begins adding the calculated squares of the error values when data recovery begins (Genheimer, col. 8, lines 13-21).

	Regarding claim 14, the combination of Blaum teaches the apparatus according to claim 13.
Blaum further teaches wherein the file comprises N data blocks (FIG. 6; [0036]; “The downcoding operation converts a single PCcomp code (610) into three PCfast codes (630), (640), and (650)”, N is 6, which is the number of rows at the top of PCcomp code (610)), the processor is configured to:
determine a first destination verification code corresponding to M data blocks in the N data blocks by subtracting a first difference verification code from a first source verification code (FIG. 6; [0036]; “The downcoding operation converts a single PCcomp code (610) into three PCfast codes (630), (640), and (650) [i.e., first destination verification code]”, M is 2, which is the number of rows at the top of PCfast code (650), “The horizontal and global parity blocks in the third PCfast code (650) is computed through an XOR operation (680) from the horizontal and global parity blocks (620) and the newly computed XOR operations at (660) and (670) of the first two PCfast codes (630) and (640)”, a first destination verification code is the last row of parity blocks of the third PCfast code (650) computed through the XOR operation (680), a first difference verification code is the newly computed XOR operations at (660) and (670) of the first two PCfast codes (630) and (640), a first source verification code is the horizontal and global parity blocks (620) of PCcomp code (610), the XOR operation (680) performs an operation of the newly computed XOR operations at (660) and (670) subtracted from the horizontal and global parity blocks (620), the XOR operation (680) of Blaum can be used to perform a subtraction as evidenced by Greenberger et al. (US 5,379,243 A), col. 6, lines 3-5), wherein
the first source verification code is generated by encoding the N data blocks based on a first encoding function (FIG. 6; [0029], [0036]; the first source verification code is the horizontal and global parity blocks (620) of PCcomp code (610), which is generated by encoding the top N (6) rows of data blocks in PCcomp code (610) using the compact code [i.e., first encoding function]), the first difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the first encoding function (FIG. 6; [0036]; the first difference verification code is the newly computed XOR operations at (660) and (670) of the first two PCfast codes (630) and (640), the data blocks that are used for the XOR operations are generated by encoding data blocks in rows (612) and (614) and rows (616) and (618), which are other than the M data blocks, in rows 5 and 6 (counting from top to bottom) of PCcomp code (610), in the top 6 rows [i.e., N data blocks] of PCcomp code (610) based on the compact code [i.e., the first encoding function]), the first encoding function is an encoding function based on the first source coding algorithm (FIG. 6; [0024], [0036]; the compact code [i.e., the first encoding function] is an encoding function based on an erasure coding that is used for the compact code [i.e., the first source coding algorithm] to generate PCcomp code (610)), N and M are positive integers (N=6, M=2, which are both integers), and N > M (N=6, M=2, thus N>M).

Regarding claim 15, the combination of Blaum teaches the apparatus according to claim 13.
Blaum further teaches wherein the file comprises N data blocks (FIG. 7; [0037]; “a block diagram (700) is provided illustrating upcoding from PCfast to PCcomp. Upcoding is shown herein as an efficient parity only conversion operation for product codes. The upcode process performs XOR (750) over the old horizontal and global parity blocks of three PCfast (710), (720), (730) codes to compute the new horizontal parity blocks (780), (782), (784), (786), and (788) and the global parity block (790)”, N is 6, which is the number of rows at the top of PC(6x5)), the processor is configured to:
determine a second destination verification code corresponding to the N data blocks by adding a second source verification code to a second difference verification code (FIG. 7; [0037]; determine the new horizontal parity blocks (780), (782), (784), (786), and (788) and the global parity block (790) [i.e., a second destination verification code] corresponding to the top 6 rows of data blocks in PC(6x5) [i.e., the N data blocks] by adding [i.e., using XOR (750) to implement adding] the old horizontal and global parity blocks of PCfast (710) and (720) codes [i.e., a second source verification code] to the old horizontal and global parity blocks of PCfast (730) [i.e., a second difference verification code], which is generated using a method similar to that used to generate the parity of the third PCfast code (650) in FIG. 6), wherein
the second source verification code is generated by encoding M data blocks in the N data blocks based on a second encoding function (FIG. 7; [0037]; the second source verification code is the old horizontal and global parity blocks of PCfast (710) and (720) codes, which are generated by encoding the top M (2) rows of data blocks in each of PCfast (710) and (720) codes of the N (6) data blocks based on the fast code [i.e., a second encoding function]), the second difference verification code is generated by encoding data blocks other than the M data blocks in the N data blocks based on the second encoding function (FIG. 7; [0037]; the second difference verification code is the old horizontal and global parity blocks of PCfast (730), which is generated by encoding data blocks in the top 2 rows of each of PCfast (710) and (720) codes that are other than the M data blocks in the top 2 rows of PCfast (730) in the top N (6) rows of data blocks based on the fast code [i.e., the second encoding function]), the second encoding function is an encoding function based on the second source coding algorithm (FIG. 7; [0024], [0037]; the fast code [i.e., the second encoding function] is an encoding function based on an erasure coding that is used for the fast code [i.e., the second source coding algorithm] to generate PCfast (710) and (720)), N and M are positive integers (N=6, M=2, which are both integers), and N > M (N=6, M=2, thus N>M).

Regarding claims 5-7, the claimed method comprises the same steps or elements as those in claims 13-15. Accordingly, the claims are also rejected for the same reasons as set forth for those in claims 13-15 above. 

Regarding claim 20, the claimed non-transitory computer readable storage medium comprises the same steps or elements as those in claim 13. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 13 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ioannou et al. (US 9,710,199 B2) discloses, in one embodiment, an apparatus includes one or more memory devices, each memory device having non-volatile memory configured to store data, and a memory controller connected to the one or more memory devices, the memory controller being configured to receive data to be stored to the one or more memory devices, store read-hot data within one error correction code (ECC) codeword as aligned data, and store read-cold data to straddle two or more ECC codewords as non-aligned data and/or dispersed data. According to another embodiment, a method for storing data to non-volatile memory includes receiving data to store to one or more memory devices, each memory device including non-volatile memory configured to store data, storing read-hot data within one ECC codeword as aligned data, and storing read-cold data to straddle two or more ECC codewords as non-aligned data and/or dispersed data.
Minder et al. (US 2017/0083603 A1) discloses embodiments providing co-derived data storage patterns for use in reliably storing data and/or facilitating access to data within a storage system using fragments of source objects are disclosed. A set of data storage patterns for use in storing the fragments distributed across a plurality of storage nodes may be generated whereby the set of data storage patterns are considered collectively to meet one or more system performance goals. Such co-derived data storage pattern sets may be utilized when storing fragments of a source object to storage nodes of a storage system. Co-derived pattern set management logic may generate co-derived data storage pattern sets, select/assign data storage patterns of a co-derived data storage pattern set for use with respect to source objects, modify data storage patterns of a co-derived data storage pattern set, and generate additional data storage patterns for a co-derived data storage pattern set in accordance with the concepts herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TONG B. VO/Examiner, Art Unit 2136